--------------------------------------------------------------------------------

Exhibit 10.1


[republic-logo.jpg]


Agreement for Purchase and Sale


 
Between:
Republic Business Credit, LLC
A Louisiana limited liability company
201 St. Charles Avenue, Suite 2210
New Orleans, LA 70170
 
“Purchaser”
     
 
And:
The Entities Set Forth on Schedule 1
Attached Hereto
   
Date: October 28, 2019
“Date”



RECITALS


Whereas, Purchaser desires to acquire all the Accounts of Seller and provide
other financial accommodations to Seller; and
Whereas, Seller desires to sell all the Accounts of Seller to Purchaser and
utilize Purchaser’s accounts receivable management services, including enhanced
credit protection, collection services, real time detailed online accounts
status and other professional accounts receivable management services and
receive other financial accommodations from Purchaser.


AGREEMENT



Now, therefore, in consideration of the mutual covenants set forth in this
Purchase Agreement and other good and valuable consideration, the receipt of
which is acknowledged, the parties agree as follows:
1.          Purchase Terms and Conditions.  Seller acknowledges and agrees it
received and accepted the Purchase Provisions, which are attached hereto as
Schedule 2 and incorporated herein by this reference.  This Agreement for
Purchase and Sale together with the Purchase Provisions shall be construed and
interpreted as a single integrated and complete agreement between the Parties
and collectively referred to herein as the “Purchase Agreement.”
2.          Definitions.  All capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such term in Annex A, attached hereto
and incorporated herein by this reference.  The following terms shall have the
meaning ascribed to such term as set forth below:


2.1
“Purchase Fees” shall mean, collectively, the following fees:

a.          “Discount Fee” which shall be waived.
b.          “Service Fee” which shall mean a monthly service fee calculated as
the product of THIRTY SEVEN HUNDREDTHS OF ONE PERCENT (0.37%) multiplied by the
average Net Funds Employed.
c.          “Funding Fee” which shall mean a fee of FIVE TENTHS OF ONE PERCENT
(0.50%) above the Prime Rate for each Account for which Seller has received an
Advance, which Funding Fee shall be calculated on Net Funds Employed and shall
in no event be less than five and five tenths of one percent (5.50%).  
2.2          “Advance Rate” shall mean an amount up to NINETY PERCENT (90.00%)
of the Aggregate Net Face Value of Accounts identified in each Assignment
Schedule delivered to Purchaser.
2.3          “Facility Fee” shall mean a fee equal to FIVE TENTHS OF ONE PERCENT
(0.50%) of the Facility Limit, which Facility Fee is due and payable to
Purchaser (i) upon the execution of this Purchase Agreement; (ii) upon any
incremental increase to the Facility Limit (calculated as FIVE TENTHS OF ONE
PERCENT (0.50%) of the incremental amount of such increase); and (iii) upon the
commencement of each renewal Term hereunder.  In the event Purchaser does not
receive the Facility Fee prior to the first Advance made by Purchaser, Purchaser
shall deduct such Facility Fee from such first Advance.
2.4          “Facility Limit” shall mean SEVEN MILLION AND 00/100 DOLLARS
($7,000,000.00), which represents the maximum outstanding Net Funds Employed
under this Agreement.
2.5          “Minimum Purchase Fee” shall mean TEN THOUSAND AND 00/100 DOLLARS
($10,000.00) per calendar quarter.  The Minimum Purchase Fee will only be
charged to the extent that that the $10,000 of fees have not otherwise been paid
in that quarter.
2.6          “Term” shall mean the initial TWO (2) YEAR anniversary from the
Effective Date of the Purchase Agreement and any renewal hereunder.
2.7          “PO Service Fee” shall mean a monthly service fee calculated as
Five Tenths of One Percent (0.50%) of the outstanding Net Funds Employed under
the Purchase Order Facility.
2.8          “PO Facility Limit” shall mean One Hundred Thousand and 00/100
Dollars ($100,000.00), which PO Facility Limit is a sub-limit to the Facility
Limit defined herein.





RBC2010v1
 
Purchaser Initials _____
Agreement for Purchase and Sale
Page 1 of 3
Seller Initials _____

--------------------------------------------------------------------------------




AGREEMENT FOR PURCHASE AND SALE




3.           Facility Requirements. The following shall be additional terms and
conditions to this facility:
3.1          Financial Reporting Requirements.  (i)  Seller shall be required to
submit the following to Purchaser on a calendar quarterly basis, which
documentation shall be submitted by the thirtieth (30th) calendar day of the
month following the end of each calendar quarter: (a) Accounts Receivable Aging;
(b) Accounts Payable Aging; (c) Income Statement; (d) Balance Sheet; and (e)
Form 941 Filings.
3.2          Collateral Performance Warranties.  Seller shall be required to
maintain the following collateral performance warranties:  (i) the Accounts will
not exceed an average of ninety (90) days outstanding; (ii) accounts payable
will not exceed an average of sixty (60) days outstanding; and (iii) the
dilution on Accounts will not exceed three percent (3.00%).
3.3          Conditions Precedent to Funding.  In addition to the other terms
and conditions set forth in this Purchase Agreement, prior to the initial
Advance, Purchaser shall have received (i) proof of satisfaction of all existing
liens against Seller’s assets, including but not limited to Accounts and
Inventory, or (ii) such existing liens shall be (a) subordinated to Purchaser;
or (b) paid in full from the proceeds of the first Advance that would otherwise
be available to Seller under this Purchase Agreement,  all of which shall be
acceptable  in the sole discretion of Purchaser and any of which may be waived
by Purchaser, in whole or in part.
4.          Conflicting Provisions.  Notwithstanding any other provision set
forth in this Purchase Agreement, each of Purchaser and Seller agree that the
foregoing §3 shall control in the event of a conflict with any other provision
of this Purchase Agreement.  A default of any of the facility requirements in §3
shall be considered an Event of Default hereunder.


[REST OF PAGE INTENTIONALLY LEFT BLANK]
RBC2010v1
 
Purchaser Initials _____
Agreement for Purchase and Sale
Page 2 of 3
Seller Initials _____

--------------------------------------------------------------------------------




AGREEMENT FOR PURCHASE AND SALE




EXECUTION

In Witness Whereof, the Parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized officers as of the Date.


Republic Business Credit, LLC,
a Louisiana limited liability company
 
RiceBran Technologies, a California corporation
                                           
By:
  /s/ Melissa Baines  
By:
/s/ Todd Mitchell
   
Name:
Melissa Baines
   
Name: Todd Mitchell
   
Its:
Risk Manager
   
Its: CFO

 







NOTARY
STATE OF _____________________        )
                                                                     )  SS:
COUNTY OF ____________________     )


I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing Agreement for Purchase and Sale was acknowledged before me by
__________________________________, as an authorized principal of RiceBran
Technologies, freely and voluntarily, and is personally known  to me or has
produced _________________________ as identification.


WITNESS my hand and official seal in the County and State last aforesaid this
____ day of October, 2019.



     
Notary Public
         
Typed, printed or stamped name of Notary Public

          My Commission Expires:






Golden Ridge Rice Mill, Inc.
 
MGI Grain Incorporated
                             
By:
 
/s/ Todd Mitchell
 
By:
/s/ Todd Mitchell
   
Name:
Todd Mitchell    
Name: Todd Mitchell
   
Its:
CFO
   
Its: CFO

 



NOTARY
STATE OF _____________________        )
                                                                     )  SS:
COUNTY OF ____________________     )


I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing Agreement for Purchase and Sale was acknowledged before me by
__________________________________, as an authorized principal of Golden Ridge
Rice Mill, Inc., freely and voluntarily, and is personally known  to me or has
produced _________________________ as identification; and
__________________________________, as an authorized principal of MGI Grain
Incorporated, freely and voluntarily, and is personally known  to me or has
produced _________________________ as identification.


WITNESS my hand and official seal in the County and State last aforesaid this
____ day of October 2019.



     
Notary Public
         
Typed, printed or stamped name of Notary Public

          My Commission Expires:


RBC2010v1
 
Purchaser Initials _____
Agreement for Purchase and Sale
Page 3 of 3
Seller Initials _____

--------------------------------------------------------------------------------




[republic-logo.jpg]




SCHEDULE 1




THE “SELLER” IS SET FORTH AS FOLLOWS:




RICEBRAN TECHNOLOGIES, A CALIFORNIA CORPORATION (“Ricebran”)


GOLDEN RIDGE RICE MILL, INC., A DELAWARE CORPORATION (“Golden Ridge”)


MGI GRAIN INCORPORATED, A DELAWARE CORPORATION (“MGI Grain”)




RBC2010v1
 
Purchaser Initials ___
Agreement for Purchase and Sale
Page 1 of 1
Seller Initials ___

--------------------------------------------------------------------------------


[republic-logo.jpg]


Schedule 2
Purchase Provisions
These Purchase Provisions (hereafter “Purchase Provisions”) shall be
incorporated into and made a part of that certain Agreement for Purchase and
Sale and shall be deemed one final integrated agreement.   All capitalized terms
used herein and not otherwise defined shall have the meaning ascribed to such
term in Annex A.
1.          Account Purchase and Sale.
1.1          Exclusive Right to Purchase.
1.1.1          Factoring Facility.  Purchaser shall have the option to purchase
from and Seller shall assign and offer for sale exclusively to Purchaser as
absolute owner, all of Seller’s right, title and interest in and to:  (a) all
Seller’s now existing and hereafter created Accounts together with all
corresponding rights with respect thereto and proceeds thereof; (b) the Goods
and/or services sold giving rise to each such Account; (c) all Goods returned by
any customer in connection with the Accounts; (d) all remedies available to
Seller including rights of stoppage in transit, replevin, repossession and
reclamation; (e) all deposits or other security relating to the Accounts; (f)
all rights under any insurance policy covering any Goods giving rise to the
Accounts; and (g) all payments or other proceeds of the foregoing in any form
(the “Factoring Facility”).
1.1.2          Purchase Order Facility. Purchaser agrees that from time to time,
but in no event in excess of four (4) times in each one (1) year period from the
Effective Date, Seller shall have the option to submit to Purchaser certain
Purchase Orders issued from Account Debtors to Seller for work that has yet to
be fully performed and/or Goods to be sold by Seller to such Account Debtor and
Purchaser, in its sole discretion, may make Advances to Seller against such
Purchase Orders (the “Purchase Order Facility”).  At the request of Seller,
Purchaser may, in its sole discretion, Advance up to Fifty Percent (50.0%) on
each Purchase Order submitted to Purchaser; provided, however, in no event shall
the Advances against Purchase Orders exceed the lesser of (i) the PO Facility
Limit; or (ii) twenty-five percent (25.00%) of the Net Funds Employed under the
Factoring Facility.  Seller shall pay a PO Service Fee, which shall be in
addition to the Service Fee, Funding Fee and all other fees set forth herein. 
Advances made against Purchase Orders shall be paid upon the earlier of (i) the
first Advance being made against the Eligible Account resulting from Seller’s
satisfaction of its obligations under such Purchase Order; (ii) collected
payment of the Account resulting from Seller’s satisfaction of its obligations
under such Purchase Order; or (iii) upon the thirtieth (30th) day from the
Advance being made against such Purchase Order.
1.2          Assignment Schedule.  All Accounts shall be submitted to Purchaser
and shall be listed on an executed Assignment Schedule in a form reasonably
satisfactory to Purchaser and shall be delivered to Purchaser with: (a)
identical duplicates of each invoice evidencing the terms of each Account, the
originals having been mailed by Seller to Seller’s customers at Seller expense
or at Purchaser’s election originals shall be delivered to Purchaser for
forwarding to Seller’s customers; (b) all original shipping or delivery
receipts, including, but not limited to, Bills of Lading; and (c) such other
documents and proof of delivery of merchandise or rendition of services as
Purchaser may reasonably require (hereinafter the documents in foregoing a - c
shall collectively be referred to as “Supporting Documentation”).
1.3          Account Debtors.
1.3.1          Upon execution of this Purchase Agreement, Purchaser shall have
the right to notify all present and future Account Debtors that payment shall be
made directly to Purchaser (the “Notification”).
1.3.2          The Notification shall include the Payment Notation on Seller’s
invoices, which informs the account debtor that the Account has been sold and
assigned and that payment is due exclusively to Purchaser, such Payment Notation
to be at the reasonable discretion of Purchaser.  Seller shall be obligated for
the Missing Payment Notation Fee on any Account in which the invoices issued by
Seller to an Account Debtor do not contain the Payment Notation.  During the
Term and until all Obligations are paid in full, Seller shall not change or
provide contrary remittance or payment information to any Account Debtor. 
Notification may be made to any Account Debtor whether or not Purchaser makes an
Advance against such Accounts, provided, however, that as to any Account
proceeds that do not represent any Account for which Seller has received an
Advance, and so long as no Event of Default has occurred, such proceeds of
Accounts shall be Available Funds for and on account of Seller, subject to the
right of Purchaser to maintain a Reserve.
1.3.3          Purchaser shall have the right to verify directly with the
Account Debtor that each Account submitted by Seller on an Assignment Schedule
is an Eligible Account.
1.4          Lockbox.  The invoices related to all Accounts shall set forth the
Lockbox Address as the sole address for payment whether or not such Accounts
have been purchased.  The Lockbox Account shall be under Purchaser’s sole
control using the Lockbox Address.  Seller agrees that it will deposit or cause
to be deposited promptly all cash, checks, drafts or other similar item of
payment relating to the collateral or otherwise constituting payments made in
respect of any and all Collateral into the Lock Box.
1.5          True Sale.  It is the intention of Seller and Purchaser that the
sales of the Accounts constitute true and actual sales of the Accounts from
Seller to Purchaser.  If, despite such mutual intention, a court determines that
such sales of the Accounts instead constitute financing transactions, or if for
any other reason ownership of the Accounts is not vested in Purchaser, Seller,
as a protective measure against such characterization of the sale of the
Accounts, hereby grants Secured Party a security interest in the Accounts and
other Collateral as set forth in §6 herein.


RBC2010v1
Page 1 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




2.          Advances.  Upon Seller’s submission of an Assignment Schedule,
Purchaser shall be deemed to have purchased the Accounts set forth therein
unless Purchaser provides written notice of its intent not to purchase such
Accounts within five (5) days of deeming such an Account will not be purchased,
which notice may be given via electronic mail to Seller.  Upon Purchaser’s
purchase of the Accounts, Purchaser shall have the option to pay to Seller an
Advance for all Eligible Accounts based on the Advance Rate for said Accounts or
any portion thereof.  Thereafter, Available Funds will be distributed to Seller
upon request, subject to Purchaser’s right to maintain a Reserve.  Unless
otherwise provided in writing and signed by Purchaser, the maximum total
aggregate amount that Purchaser will Advance to Seller at any given time shall
not exceed the Facility Limit, provided, however, that Seller shall not be
excused from any obligation hereunder if Purchaser makes any Advance in excess
of the Facility Limit.
3.          Account Purchase Fees.   Seller shall pay and Purchaser shall be
entitled to receive the Purchase Fees, which Purchase Fees shall be due at the
time of purchase of the Accounts.   Seller agrees:  (a) it shall not grant any
extension of the Maximum Sale Terms to any Account Debtor without Purchaser’s
prior written approval, and if Seller so grants any such extension, Purchaser
reserves the right to assess a Sales Term Fee; and (b) it has advised Purchaser
it shall be obligated to Purchaser for the Minimum Purchase Fee and acknowledges
the Purchase Fees have been determined based upon such Minimum Purchase Fee.  In
the event of a Minimum Purchase Fee Shortfall, Seller shall pay to Purchaser an
Account Management Fee.  The Account Management Fee shall be in addition to any
other fees, expenses or Obligations that Seller owes to Purchaser and shall at
all times either be chargeable to Seller’s Available Funds, or at Purchaser’s
option, payable to Purchaser by Seller upon demand.   In the event of a
termination of the Purchase Agreement prior to the expiration of a Term, Seller
shall nevertheless remain obligated to pay the Account Management Fee calculated
in accordance with this provision; and (c) Seller shall pay all Operational
Fees.
4.          Reserve.  All Advances and distribution of Available Funds shall be
subject to Purchaser’s right to maintain a Reserve.  The term “Reserve” shall be
designated by a ledger entry and all cash received from proceeds of Accounts and
other Collateral pursuant to the Reserve shall serve as security in the event
that Purchaser i) fails to receive or anticipates failure to receive full
payment for each Account for any reason; or ii) has Obligations due and owing. 
Purchaser may, in its sole discretion, increase or decrease such Reserve as
Purchaser may deem reasonably necessary to protect Purchaser’s interests.  
Purchaser may hold any payment instrument received until Purchaser can confirm
the availability of good and clear funds for such payment instrument.
5.          Representations and Warranties.   The Seller makes the following
warranties, representations and covenants to Purchaser upon the execution
hereof, each of which shall be deemed to have been made upon the submission to
Purchaser of an Assignment Schedule:
5.1          Seller.  Seller (a) is an entity duly organized, validly existing
and in good standing under the laws of the state of its formation and is
qualified and authorized to do business and is in good standing in all states in
which such qualification and good standing are necessary or desirable, except
where the failure to be so qualified would not have a material adverse effect on
Seller; (b) has its principal place of business as set forth at the Premises,
maintains all of its books and records relating to its Accounts at the Premises
and has not and will not change its mailing address, principal place of
business, or office in which Seller’s records are kept without first giving
Purchaser written notice thereof; (c) has no Parent, Affiliate and/or Subsidiary
that is not disclosed in writing to Purchaser; (d) is not and has at no time
been affiliated with and does not own, control, or exercise dominion, in any way
whatsoever, over any Account Debtor; (e) is Solvent; and (f) has instructed any
Parent, Subsidiary or Affiliate entity that it may not sell or grant a security
interest in any of their Accounts to any entity other than Purchaser without
first giving written notice to Purchaser and obtaining the written consent of
Purchaser.
5.2          Accounts.  In connection with the Accounts (a) Seller has offered
for sale all Accounts created since the last Assignment Schedule; (b) Seller is
the sole and absolute owner of each Account offered for sale, each Account
offered for sale is sold free and clear of any liens, security interests or
encumbrances and all Supporting Documentation for each Account has been duly
issued prior to Seller’s delivery of each Assignment Schedule; (c) Seller has
the full legal right to sell, assign and transfer each Account and such sale,
assignment and transfer thereof does not contravene or conflict with the terms
of any other material agreement, commitment or instrument to which Seller is a
party; and upon Seller’s delivery of each Assignment Schedule, there will vest
in Purchaser all of Seller’s right, title and interest in and to each Account;
(d) all terms governing each Account are accurately reflected in the Supporting
Documentation and to Sellers’ Knowledge each Account is undisputed and
represents a sum certain owed by an Account Debtor, without offset or
counterclaim, which sum is due and payable not more than the Maximum Sale Terms
and no Account offered for sale has any express or implied condition giving use
to a bill-and-hold, guaranteed sale, sale and return, sale on approval,
consignment or any right to return basis; (e) each invoice clearly sets forth
the Payment Notation; (f) each Account represents Seller’s bona fide sale,
delivery and acceptance of merchandise or full and complete performance of
service to an Account Debtor; (g) Seller shall not change the payment terms to
any Account Debtor without the prior written consent of Purchaser, including but
not limited to the Maximum Sale Terms, provided, however, that Seller may (i)
reduce the Maximum Sale Terms; and (ii) provide a credit as set forth in Section
9.6 without such Purchaser consent; (h) to Sellers’ Knowledge, no Account or any
payment made with regard thereto will at any time during or after termination of
this Purchase Agreement be avoidable by any bankruptcy trustee under Title 11 of
the United States Bankruptcy Code or by any creditor, whether under state or
federal law, as a preference, fraudulent conveyance or otherwise; (i) each
Account shall be absolutely enforceable against Seller’s Account Debtor in
accordance with the express terms of the invoice, whether as to price, terms
delivery, guaranty or quality; (j) Seller will immediately and in any event not
more than twenty-four (24) hours upon receipt of such information by Seller,
notify Purchaser of any Dispute, return, rejection, loss of or damage to
merchandise, any request made by an Account Debtor for an extension of time to
pay or any fact or circumstance with respect to any Account which is likely to
effect the sum owing thereon or any other fact or circumstance that is likely to
give rise to any Event of Default; (k) no Account or product or services billed
pursuant to an Account shall be subject to a warranty or any future performance
conditions; and (l) no Account is for work in progress or represents progress
billing.
5.3          Financial Records.  In connection with the financial records of
Seller:  (a) each fact in any financial record, statement, books and records or
other documents Seller has shown to Purchaser, either before or after the
execution of this Purchase Agreement, is true and accurate in all material
respects and no information has since come to Seller’s attention to materially
affect same; (b) Seller has contemporaneously as to each Account, made the
proper entry on its books and records recording the absolute sale of such
Accounts to Purchaser; and (c) Seller shall provide such financial information
as Purchaser may reasonably request, including but not limited to tax returns
and financial statements.


RBC2010v1
Page 2 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




5.4          Financing Statements.  Seller disclosed in writing all existing UCC
financing statements as of the Effective Date.  Unless authorized by Purchaser
in writing, no financing statement identifying Seller as Debtor, except as to
Purchaser, may or has at any time during the term of this Purchase Agreement
been authorized or has been filed in any public office with the consent of
Seller.
5.5          Taxes.  Seller has disclosed in writing to Purchaser any and all
delinquent federal, state and/or local taxes; and in the event Seller
subsequently permits or suffers any delinquent tax at any time during the Term,
Seller will satisfy all such delinquent taxes within ten (10) days after Seller
receives notice or such additional time period as is acceptable to Purchaser.
5.6          Seller Operations.  In connection with operations of Seller: (a) it
is fully responsible for the acts, omissions and/or defalcations of its
employees, including but not limited to the failure of any employee, agent,
representative or assign to deliver any check or other payment belonging to
Purchaser; (b) no inventory, equipment or other asset has been sold outside the
ordinary course of Seller’s business without first giving Purchaser written
notice and obtaining Purchaser’s written consent, which consent shall not
unreasonably be withheld or delayed; (c) it has not entered and will not enter
into any agreement with any party other than Purchaser which authorizes such
party to initiate ACH transfers or other withdrawals from any Seller deposit
account in connection with a merchant cash advance or other financing facility,
except with Purchaser’s prior written consent; (d) each individual that executes
and delivers the Assignment Schedule has the power and authority to do so on
behalf of Seller; (e) it shall at all times execute and deliver to Purchaser any
and all documents that Purchaser reasonably deems desirable or necessary to
effectuate the provisions of this Purchase Agreement; (f) it has no delinquent
obligations under any organized labor contracts, and in the event Seller permits
or suffers any such delinquent obligations at any time during the Term, Seller
shall satisfy all such delinquent obligations within ten (10) days after Seller
receives notice or is otherwise advised of same; (g) it has no delinquent
obligations under any pension obligations, and in the event Seller permits or
suffers any such delinquent obligations at any time during the Term, Seller will
satisfy all such delinquent obligations within ten (10) days after Seller
receives notice or is otherwise advised of same; and (h) the proceeds of the
Advances shall be used solely by Seller for working capital and needed capital
expenditure purposes in the ordinary course of business.
The foregoing representations and warranties shall (i) run to the benefit of
Purchaser’s successor and assigns and will be continuing in nature and will
remain in full force and effect until all Obligations and sums owing to
Purchaser by Seller have been fully and indefeasibly paid; and (ii) survive
termination of this Purchase Agreement.  Seller on behalf of itself and its
successors and assigns hereby indemnifies and holds Purchaser harmless from any
and all costs incurred by Purchaser or its successors or assigns, including
attorney’s fees and costs, for breach of any representation or warranty of
Seller set forth in this Purchase Agreement.
6.          Grant of Security Interest. (a)          Seller hereby grants to
Purchaser, as security for all present and future Obligations owing to
Purchaser, a continuing first priority and exclusive security interest in all of
Seller’s existing and later acquired assets, including but not limited to
Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Inventory, Investment Property, Instruments, Letter of
Credit Rights and all Supporting Obligations including all of Seller’s books and
records evidencing and/or related to all Accounts, any Commercial Tort Claim
that Seller may come to have and that is subsequently specifically referenced by
written amendment, as well as all of Seller’s software programs, stored data,
aging schedules, customer lists, books, records, returned merchandise and all
property of Seller at any time coming into Purchaser’s possession; and all lien
rights associated with the Accounts, whether arising by operation of law or
pursuant to contract or agreement, including but not limited to mechanic’s lien
rights; and all Proceeds thereof of each of the foregoing (the “Collateral”). 
Seller authorizes Purchaser to file any UCC financing statements or other
instrument that Purchaser deems appropriate to perfect Purchaser’s ownership
rights and security interests granted hereunder without further authorization
from Seller.  In no event shall Purchaser have less than a first priority
security interest in Seller’s existing and later acquired Accounts and the
proceeds thereof.  Purchaser agrees that it will subordinate its security
interest in Seller’s Equipment as reasonably requested by Seller provided that
no Event of Default exists hereunder.
(b)          For the purpose of this section, all rights granted to Purchaser
shall also include each of Purchaser’s Parent, Affiliates and Subsidiaries
(“Related Entities”) to the extent Seller becomes indebted to any one or more
Related Entities, in which event, Purchaser shall be entitled to assert on any
such Related Entity’s behalf any right Purchaser receives under such agreement. 
Moreover, to the extent any one of the Related Entities holds funds for or is
otherwise obligated to Seller, any Related Entity may setoff or otherwise
withhold such funds in favor of and disburse same to Purchaser or any other
Related Entity to whom Seller is obligated.
(c)          In the event Seller during the Term or while Seller remains liable
to Purchaser for any Obligations: (i) forms a new entity; or (ii) has failed to
disclose to Purchaser as of the Effective Date of an existing entity that does
business similar to that of Seller, whether in the form of a corporation,
partnership, limited liability company or otherwise, then such entity shall be
deemed to have expressly assumed the obligations due Purchaser by Seller under
this Purchase Agreement.  Upon the formation of any such entity or discovery by
Purchaser of an existing entity, Purchaser shall be deemed to have been granted
an irrevocable power of attorney with authority to file a new financing
statement with the appropriate secretary of state or UCC filing office naming
the newly formed successor business or undisclosed existing business, as
Debtor.  Seller shall indemnify and hold Purchaser harmless and Purchaser shall
be relieved of any liability as a result of Purchaser’s filing of any such
financing statement or the resulting perfection of a security interest in any of
the successor entity’s assets and Purchaser shall have the right to notify the
successor entity’s or undisclosed existing entity’s Account Debtors of
Purchaser’s security interest, its right to collect all Accounts, and to notify
any new lender or financing source who has sought to obtain a security interest
in such entity’s assets.
(d)          Seller covenants and agrees that until all Obligations due and
owing to Purchaser under this Purchase Agreement are paid in full and Purchaser
terminates its financing statement, Seller will not without the prior written
consent of Purchaser (i) grant a security interest in any Collateral to any
party other than Purchaser; (ii) enter into any agreement with any party which
authorizes such party to initiate ACH transfers or other withdrawals from any
Seller deposit account; or (iii) enter into a merchant cash advance agreement or
any agreement for an unsecured loan.  Seller acknowledges this agreement will be
part of the Purchaser’s UCC financing statement.
RBC2010v1
Page 3 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




7.          Events of Default and Purchaser Rights and Remedies
7.1          An Event of Default shall be deemed to have occurred hereunder upon
the happening of any one or more of the following:


(a)
Seller shall fail to pay within five (5) days of when due any Obligation owed to
Purchaser;


(b)
an Insolvency Event;


(c)
Seller grants a security interest in any Collateral other than to Purchaser
(except as otherwise permitted by this Agreement) or any lien, garnishment,
attachment or the like shall be filed, occur, arise or attach to any portion of
the Seller’s Assets and the same is not released within ten (10) days;


(d)
a judgment is entered against Seller in excess of Fifty Thousand and 00/100
Dollars ($50,000.00), unless the same is satisfied within thirty (30) days after
the date of entry thereof or an appeal or appropriate proceeding for review
thereof is taken within such periods and a stay of execution pending such appeal
is obtained;


(e)
Seller shall fail to perform any duty under this Purchase Agreement, provided,
however, that Seller shall have five (5) days to cure any such failure upon
written notice thereof from Purchaser identifying such failure provided further,
that such cure period shall not be applicable to other Events of Default
hereunder unless specifically provided for;


(f)
Seller breaches any warranty, representation or collateral performance covenant
set forth herein, or any warranty, representation or collateral performance
covenant is not true, accurate or correct;


(g)
any Assignment Schedule, report, certificate, financial statement, or other
document furnished by Seller to Purchaser, or by any other person on behalf of
Seller, is materially untrue, incorrect or becomes materially untrue or
incorrect in any respect;


(h)
Seller shall fail to pay any federal or state tax or fail to timely file any tax
form as and when due (including any available extensions);


(i)
Ricebran is no longer a publicly traded entity;


(j)
an Insolvency Event or the death or disability of any principal or Guarantor;


(k)
there shall be a change in the structure of Seller;


(l)
a failure of Seller to be in compliance with any and all Securities Exchange
Commission (“SEC”) and NASDAQ regulations and reporting requirements; or


(m)
a failure to submit on an Assignment Schedule any of Seller’s Accounts, except
as otherwise agreed herein or as provided in writing by Purchaser, unless the
same is satisfied within three (3) days after Purchaser’s notice to Seller of
such failure.

7.2          Upon the occurrence of an Event of Default:  (a) all Obligations
owed to Purchaser shall be immediately due and payable upon demand by Purchaser;
(b) Purchaser shall have the right to charge a fee of Three Percent (3%) for the
first thirty (30) days or increment thereof that an Account remains unpaid and,
after such 30 day period, an additional Three Percent (3%) for each 15 day
period or increment thereof that an Account remains unpaid (the “Default Rate”),
which Default Rate shall be assessed on the face value of the Account and which
Default Rate shall be in addition to any other fees due to Purchaser hereunder;
(c) Purchaser shall have the right, at its discretion, to cease further Advances
and/or to terminate this Purchase Agreement, and Purchaser may immediately
exercise all rights and remedies under this  Purchase Agreement, the Uniform
Commercial Code and applicable law; (d) Purchaser shall have the right to
enforce all lien rights of Seller and to take any and all actions necessary or
desirable to enforce such lien rights, including but not limited to mechanics
lien rights, in the name of Purchaser; and/or (e) Purchaser is authorized to
notify each bank or other financial institution in which Seller maintains an
account; and Seller hereby irrevocably authorizes such financial institution
that so much of the funds necessary to cure Seller’s breach as set forth in
writing by Purchaser to such financial institution shall be set aside to and for
the exclusive benefit of Purchaser.
7.3          If an Event of Default occurs due to the (i) filing of a tax lien
or levy, until such lien or levy is satisfied and discharged, Purchaser shall be
entitled to withhold any sum(s) that may otherwise be due Seller and may remit
same to the taxing authority.  Moreover, Seller agrees that until the tax lien
or levy is satisfied or discharged, Purchaser shall be entitled to collect all
proceeds of Accounts and apply such proceeds to any Obligations; or (ii) Seller
entering into a merchant cash agreement or an unsecured loan facility, Purchaser
shall be entitled to charge the Default Rate commencing on the date Seller
entered such agreement.
7.4          An Event of Default shall not suspend, abate or terminate any
performance or Obligation due to Purchaser by Seller.  Notwithstanding a
termination of this Purchase Agreement, Seller’s Obligations shall remain
unconditionally due and owing and any amounts due shall accrue interest at the
maximum rate allowable by law until all Accounts and Obligations due Purchaser
have been fully satisfied. Seller shall pay to Purchaser a Liquidation
Administration Fee for each Account outstanding at any time during a Liquidation
Period.  In order to satisfy any of the Obligations due Purchaser, Seller
authorizes Purchaser to initiate electronic debit or credit entries through the
ACH system to any Deposit Account maintained by Seller, and Seller shall
indemnify and hold Purchaser harmless of any claims or damages that might arise
therefrom unless Purchaser is found to have acted in bad faith and without just
cause.
7.5          Purchaser shall be entitled to equitable relief without having to
establish an inadequate remedy at law or other grounds except that the
Collateral securing Seller’s obligations to Purchaser is subject to being
dissipated; and such equitable relief may include injunctive or receivership
remedies.  Seller waives any requirement that Purchaser post or otherwise obtain
or procure any bond.  Alternatively, in the event Purchaser, in its sole and
exclusive discretion, desires to procure and post a bond, Purchaser may procure
and file with the court a bond in an amount up to and not greater than Ten
Thousand Dollars ($10,000.00) notwithstanding any common or statutory law
requirement to the contrary.  Upon Purchaser’s posting of such bond it shall be
entitled to all benefits allowed by law as if such bond was posted in compliance
with state law.  Seller waives any right it may be entitled to, including an
award of attorney’s fees or costs, in the event any equitable relief sought by
and awarded to Purchaser is thereafter, for whatever reasons, vacated, dissolved
or reversed, provided, however, that such waiver shall not waive Seller’s other
rights to recovery of attorney’s fees under Section 10.4 herein. All
post-judgment interest shall bear interest at the Post-Judgment Rate.


RBC2010v1
Page 4 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




7.6          Upon an Event of Default, all of Seller’s rights of access to
Purchaser’s online internet available services shall be provisional pending
Seller’s cure of all such Events of Default and Purchaser may limit or terminate
Seller’s access to Purchaser’s online services.  Seller acknowledges that the
information Purchaser makes available to Seller online constitutes and satisfies
any duty to respond to a Request for an Accounting or Request regarding a
Statement of Account pursuant to §9-210 of the UCC.
7.7          Seller agrees to indemnify and hold Purchaser harmless from any
loss or liability arising out of the assertion of any Avoidance Claim and shall
pay to Purchaser on demand the amount thereof.  Seller shall notify Purchaser as
soon as possible after Seller becomes aware of the assertion of an Avoidance
Claim.   For a period of two (2) years following the termination of this
Purchase Agreement and payment in full of all Obligations hereunder, Purchaser
shall be entitled to retain its security interest in the Collateral as security
for the Avoidance Claim indemnity.  This Section 7.7 shall survive termination
of this Purchase Agreement.
7.8          Upon an Event of Default, the Parties acknowledge that it shall be
presumed commercially reasonable and Purchaser, in its sole discretion, shall
have no duty to undertake to collect any Account if (i) Purchaser receives
information from an Account Debtor that a Dispute exists; (ii) Purchaser
determines in good faith the Account Debtor owing such Account does not have the
financial ability to pay the amount due and owing; or (iii) the amount of
recovery is outweighed by the likely costs and expenses to pursue any such
Account.  This provision is not intended to impose any duties on Purchaser in
circumstances other than those specifically addressed herein.  Furthermore, in
the event Purchaser undertakes to collect from or enforce an obligation of an
Account Debtor or other person obligated on the Collateral securing the
Obligations of Purchaser and determines that that possibility of collection is
outweighed by the likely costs and expenses that will be incurred, Purchaser may
at any such time cease any further collection efforts and such action shall be
considered commercially reasonable.  Before Seller may, under any circumstances,
seek to hold Purchaser responsible for taking any action not deemed commercially
reasonable, Seller shall be required to first notify Purchaser, in writing, of
all reasons why Seller believes Purchaser has acted in a manner not deemed
commercially reasonable and advise Purchaser of the action that Seller believes
Purchaser should take.
8.          Term and Termination.
8.1          Term.  This Purchase Agreement shall remain in effect for the
entire Term, which Term shall be automatically extended for successive periods
of one (1) year unless Seller provides written notice of cancellation delivered
to an officer of Purchaser at least thirty (30) but no more than ninety (90)
days prior to the expiration of the initial or any renewal Term.  Any notice of
termination by Seller, however, and notwithstanding payment in full of all
Obligations by Seller, is conditioned on Seller’s execution and delivery, to
Purchaser, of a general release in a form satisfactory to Purchaser (the “Seller
Release”).  Seller understands and agrees that this provision constitutes a
waiver of its rights under § 9-513 of the UCC.  Purchaser shall not be required
to record any terminations or satisfactions of any of Purchaser’s security
interests unless and until Seller has executed and delivered to Purchaser said
Seller Release and Seller shall have no authority to do so without Purchaser’s
express written consent.  Upon satisfaction of all Obligations by Seller
hereunder, including but not limited to payment in full of all monetary
Obligations and receipt by Purchaser of the Seller Release, Purchase shall
deliver written confirmation to Seller of a release of the Obligations.
8.2          The failure of Seller to submit Accounts within any sixty (60) day
period during the Term of this Purchase Agreement shall be considered a notice
of early termination of this Purchase Agreement by Seller.
8.3          Any request by Seller to give notice of early termination of the
Purchase Agreement at any time prior to the end of the Term of the Purchase
Agreement must be in writing.  In the event that Purchaser agrees to grant such
a request for early termination or there is an Event of Default under the
Purchase Agreement that results in an early termination of this Agreement by
either Seller or Purchaser, Seller shall pay Purchaser the Termination Fee,
which Termination Fee shall be in addition to any other fees due to Purchaser
hereunder.  Any and all fees and Obligations due to Purchaser hereunder shall
survive termination of this Purchase Agreement.
8.4          Any termination of the Purchase Agreement shall not affect
Purchaser’s ownership of the Accounts or Purchaser’s security interest in the
Collateral, and the Purchase Agreement shall continue to be effective, until all
transactions entered into and Obligations incurred hereunder have been completed
and satisfied in full.  Notwithstanding anything to the contrary, and assuming
no Event of Default has occurred pursuant to which Purchaser may terminate
without notice, Purchaser may terminate the Purchase Agreement at any time by
giving not less than thirty (30) days’ notice.
8.5          All representations, warranties, covenants and duties of Seller
shall survive the termination of this Purchase Agreement until the indefeasible
payment in full of all Obligations.
9.          Operations and Procedures
9.1          Seller irrevocably appoints Purchaser as its attorney and agent in
fact with power to: (a) file any financing statements, amendments or other
filings;  (b) strike Seller’s address from any correspondence to any Account
Debtor and insert Purchaser’s address; (c) receive, open and discard all mail
addressed to Seller via Purchaser’s address; (d) endorse the name of Seller or
Seller’s trade name on any check or other evidence of payment payable to Seller
that may come into the possession of Purchaser regarding any Account, or upon an
Event of Default (subject to any cure periods set forth herein), any Collateral;
(e) demand, sue for, compromise and/or collect any and all moneys due to Seller;
(f) compromise, prosecute or defend any action, claim or proceeding as to the
Accounts; (g) send notices, demand or requests to the Account Debtor in the name
of Seller for any purpose whatsoever reasonably deemed necessary or desirable by
Purchaser including, without limitation, notices regarding payment instructions
or seeking estoppel information on the Accounts and such other matters integral
to the relationship; and (h) upon an Event of Default, be irrevocably authorized
to redirect all of Seller’s mail to Purchaser and after reviewing all mail in
order to ascertain which portion is applicable to the Accounts or Collateral,
make all other mail available for pick-up by Seller.  The Power of Attorney
granted to Purchaser herein shall be deemed to be coupled with an interest and,
therefore, irrevocable until all Accounts are paid in full and all Obligations
to Purchaser are satisfied.  Seller shall execute and supply to Purchaser any
and all forms that Purchaser may require in order to enable Purchaser to obtain
and receive tax information issued by the Department of the Treasury, Internal
Revenue Service, or receive refund checks, including but not limited to IRS Form
8821 and IRS Form 2848.
RBC2010v1
Page 5 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




9.2          Should Seller receive payment of all or any portion of any Account,
Seller shall immediately notify Purchaser of the receipt of such payment, hold
said payment in trust for Purchaser separate and apart from Seller’s own
property and funds, and shall deliver said payment to Purchaser within three (3)
business days in the identical form in which received.  Seller’s strict
adherence to the provisions of this 9.2 are essential in order for Purchaser to
purchase Seller’s Accounts on the terms set forth in this Purchase Agreement and
Seller agrees to implement policies and procedures to ensure strict compliance
and prompt performance of its obligations hereunder.  In the event Seller fails
to adhere to its obligations under this 9.2 and should Seller receive any check
or other payment instrument with respect to an Account and fail to surrender and
deliver to Purchaser said check or payment instrument within three (3) business
days, Purchaser shall be entitled to charge Seller a Misdirected Payment Fee in
addition to any other remedies and fees provided for in this Purchase
Agreement.  In the event any Goods, the sale of which gave rise to an Account,
are returned to or repossessed by Seller, such Goods shall be held by Seller in
trust for Purchaser, separate and apart from Seller’s own property and subject
to Purchaser’s sole direction and control.
9.3          All of Purchaser’s electronically maintained data, all hard-copy
print-outs of such data, including all of Purchaser’s books and records and all
other data in relation thereto between Purchaser and Seller shall be admissible
in evidence without objection by Seller as prima facie evidence of the status of
the Accounts and Obligations due Purchaser.  Each statement, report, or
accounting rendered or issued by Purchaser to Seller shall be deemed
conclusively accurate and binding on Seller unless within fifteen (15) days
after the date of issuance or the date such information is posted or otherwise
made available on Purchaser’s internet website unless Seller notifies Purchaser
to the contrary in writing with confirmation of receipt of such writing, setting
forth with specificity the reasons why Seller believes such statement, report,
accounting or the date such information is posted or otherwise made available on
Purchaser’s internet website is inaccurate, as well as what Seller believes to
be correct amounts.  Seller’s failure to receive any monthly statement shall not
relieve it of the responsibility to request such statement or otherwise excuse
Seller from accessing the Purchaser’s internet website to obtain such
information; and Seller’s failure to do so shall nonetheless bind Seller to
whatever Purchaser’s records or website reports.
9.4          Purchaser shall have the right to conduct an examination and
verification of Seller’s financial, accounting, accounts receivable and
invoicing records and supporting documents by an employee of Purchaser or a
professional selected by Purchaser to verify the accuracy of such records (an
“Audit”) upon i) an Event of Default; ii) an uncured breach of the Purchase
Agreement by Seller; iii) in order to protect Purchaser security interest
hereunder; or iv) a request of Seller to modify any terms or conditions of the
Purchase Agreement.   Purchaser shall be permitted to conduct an Audit upon at
least 24 hours advance notice to Seller.   Seller shall be responsible for all
Field Review or Audit Expenses.
9.5          All Accounts sold to and purchased by Purchaser are with recourse
to Seller and at Seller’s sole credit risk.  Purchaser shall have the right to
require any Advances on any Accounts be Chargedback at any time, either before
or after maturity, for any reason, including but not limited to recourse for an
Account or in connection with the termination of the Purchase Agreement.  In the
event of a Chargedback Account: (i) Seller agrees to pay Purchaser the full
amount thereof, and failing to do so, Seller shall be responsible for all
damages, including all expenses incurred by Purchaser in attempting to collect
or enforce payment of such Accounts; and (ii) in addition to Purchaser’s right
to receive its other fees set forth in the Purchase Agreement, Purchaser shall
be entitled to assess a Chargeback Fee.   Any Account over ninety (90) days old
on which Account Seller has received an Advance may be charged an Over 90 Day
Fee at the sole discretion of Purchaser, in addition to any other fees charged
to such Account.
9.6          Seller agrees that it shall not grant any allowance, credit or
adjustment to an Account Debtor exceeding five percent (5%) of an invoice
Amount, or accept any return of merchandise, without express prior written
consent of Purchaser.  Purchaser may, at its option, settle and/or compromise
any Dispute without any liability to Seller so long as the compromise is done in
good faith.  Purchaser, as the sole and absolute owner of the Accounts, shall
have the sole and exclusive power and authority to collect each such Account,
through legal action or otherwise, and exercise, to the maximum extent permitted
by applicable law, any other right now existing or hereafter arising with
respect to any of such Accounts, including but not limited to the right to
notify Account Debtors under the UCC.  Any settlement made by Purchaser shall
not relieve Seller of any of its obligations under the Purchase Agreement and no
Chargeback shall be deemed a reassignment of Purchaser’s interest in the
Accounts.
9.7          Purchaser shall have the right to set a funding limit for each
Account Debtor (the “Funding Limit”), which Advances for Accounts billed to each
respective Account Debtor shall not exceed the Funding Limit for such Account
Debtor.  Seller acknowledges that Purchaser is not a credit agency and that its
credit decisions are based on information received from third-party sources. 
Accordingly, Purchaser reserves in its reasonable discretion the right to set
and modify the Account Debtor Funding Limits at any time and from time to time.
9.8          Seller acknowledges and agrees that Purchaser may sell
participation interests in or assign all or any portion of its rights,
obligations and interest under this Purchase Agreement and in the Collateral to
any Person.
9.9          Seller gives its irrevocable consent and authorization to Purchaser
and each of its respective shareholders, directors, officers, employees, agents,
representatives, attorneys and affiliates (the “Authorized Parties”), to
disclose, release and exchange all information, including but not limited to any
confidential information, regarding Seller and to communicate without limitation
as to any matters related to Seller as Purchaser deems necessary or advisable
from time to time and at its option with any third parties or any other persons
claiming an interest or right in or to the Collateral.
9.10.          Seller acknowledges and agrees that Purchaser shall have the
right at any time to (i) assign the performance of the services hereunder to any
entity or outsource the services and the performance of such services to be
provided hereunder to a third party; and (ii) utilize accounting, legal and
other professionals in the ordinary course of its business, which third parties
and professionals may have access to certain information regarding Seller.
9.11          Upon request of the Purchaser, Seller shall provide documentary
and other evidence of Seller’s identity as may be requested by Purchaser at any
time to enable Purchaser to verify Seller’s identity or to comply with any
applicable Federal or state law or regulation, including but not limited to the
USA Patriot Act of 2001.


RBC2010v1
Page 6 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




10.          Governing Law, Jurisdiction, Waiver of Jury Trial and Attorney’s
Fees
10.1          Governing Law.  The Purchase Agreement shall be deemed negotiated,
executed and delivered at and shall be deemed to have been made in the Chosen
Forum.  The Purchase Agreement in all respects shall be governed by and
construed in accordance with the domestic laws of the Chosen Forum, without
regard to any choice of law or conflict of law provisions or rules (whether of
the Chosen Forum or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the Chosen Forum.
10.2          Jurisdiction.  As part of the consideration for this Purchase
Agreement and regardless of any present or future domicile or principal place of
business of Seller or Purchaser, each of the Seller and Purchaser hereby
consents to the exclusive jurisdiction of any state or federal court sitting in
the Chosen Forum in any action or proceeding the subject matter of which arises
out of or relates, directly or indirectly, to the Purchase Agreement and each of
Seller and Purchaser agree that all claims in respect to any action or
proceeding shall be heard and determined exclusively in the Chosen Forum.  Each
of Seller and Purchaser further waives any objection or right it may have to
seek a change of venue based on lack of personal jurisdiction, improper venue,
forum non conveniens or otherwise and hereby consents to the granting of such
legal or equitable relief as is deemed appropriate by such court any right it
may have to seek a change of venue based on inconvenience of the Chosen Forum or
otherwise.  Each of Seller and Purchaser hereby waives personal service of the
summons, complaint and other process issued in any such action or suit and
agrees that service of such summons, complaint and other process may be made by
certified mail addressed to such party at the address of such party set forth in
this Purchase Agreement and that service so made shall be deemed completed upon
the earlier of such party’s actual receipt thereof or 3 days after deposit in
the United States mail, proper postage prepaid.  Nothing in this Purchase
Agreement shall be deemed or operate to affect the right of Seller or Purchaser
to serve legal process in any other manner permitted by law, or to preclude the
enforcement of any judgment or order obtained in such forum or the taking of any
action under this Purchase Agreement to enforce same in any other appropriate
forum or jurisdiction.
10.3          Waiver of Jury Trial.  (a) Each of Purchaser, Seller and any
obligor hereunder acknowledges and agrees that any controversy which may arise
under this Purchase Agreement or any document arising hereunder or with respect
to the transaction contemplated herein would be based upon difficult and complex
issues.  Accordingly, each of Purchaser, Seller and any obligor hereunder
knowingly, voluntarily and intentionally waives any right that such party may
have to a trial by jury in respect to any litigation based hereon, including but
not limited to any claim, counterclaim, cross-claim, third party claim, dispute,
demand, suit or proceeding arising out of or related hereto whether, under or in
connection with the Purchase Agreement or any agreement contemplated to be
executed in conjunction herewith, including any course of dealing, statements
(whether verbal or written) or actions of either party and agrees that all such
proceedings shall be tried before a Judge and not a Jury.
10.4          Attorney’s Fees.  Seller agrees to reimburse Purchaser for all
reasonable attorney’s fees, court costs and other expenses incurred by Purchaser
arising under or related to this Purchase Agreement including, but not limited
to, protecting or enforcing its interest in the Accounts, the Collateral
securing Seller’s obligations to Purchaser or in connection with any Insolvency
Event.  In the event of litigation, the prevailing party as to either Seller or
Purchaser shall recover such parties attorney’s fees and costs from the other
party.   As used in this Purchase Agreement, attorneys’ fees will be deemed to
be the full and actual cost of any legal services actually performed in
connection with the matters involved, including those related to any appeal or
the enforcement of any judgment calculated on the basis of the usual fee charged
by attorneys performing such services.
11.          Indemnification
11.1          At no time shall Purchaser owe any duty or obligation to any
Account Debtor in connection with the Goods or services sold or any Accounts. 
Seller agrees to indemnify and hold Purchaser harmless against any liability,
loss or expense caused by, or arising out of, any costs or expenses and any
liability that may arise due to an action or other proceeding brought by an
Account Debtor or third party against Purchaser in connection with the
collection of any Account, the rejection or revocation of merchandise or
disputes with respect to any services of every kind and nature by an Account
Debtor, except to the extent caused by the gross negligence or willful
misconduct of Purchaser.  This Paragraph 11.1 shall survive termination of this
Purchase Agreement.
11.2          Seller will indemnify and hold harmless Purchaser and its
officers, directors, principals, partners, members, employees, agents,
representatives and affiliates (each being an “Indemnified Party”) from and
against any and all losses, claims, actions, damages and liabilities, joint or
several, to which such Indemnified Party may become subject under any applicable
federal or state law, made by any third party or otherwise, relating to or in
connection with the Purchase Agreement and the performance by such Indemnified
Party under the Purchase Agreement, except to the extent caused by the gross
negligence or willful misconduct of Purchaser and Seller will reimburse any
Indemnified Party for all costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense of any pending or threatening
claim, or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto.  In the event, after termination, Seller
breaches its duty to indemnify Purchaser under this section, all of Purchaser’s
rights hereunder shall be deemed reinstated, including but not limited to
Purchaser’s rights to act as Seller’s attorney in fact in order to file any
previously terminated UCC financing statements to perfect Purchaser’s rights as
a secured party, which rights shall not be terminated until such breach is
remedied.   This Section 11.2 shall survive termination of this Purchase
Agreement.
12.          General Provisions
12.1.          Assignment.          This Purchase Agreement shall inure to the
benefit of and is binding upon the Parties, together with their executors,
administrators, successors, and assigns. Seller hereby gives Purchaser the right
at any time to assign and delegate all of its rights and duties under the
Purchase Agreement to any entity affiliated with Purchaser or any entity which
has a common owner with Purchaser.  Seller may neither assign any of its rights
nor delegate any of its duties under the Purchase Agreement to any party without
the express prior written consent of Purchaser, which consent shall be in
Purchaser’s sole and exclusive discretion.
RBC2010v1
Page 7 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




12.2          Entire Agreement. The Purchase Agreement contains the entire
understanding of the Parties hereto and relating to the subject matter hereof
and is the final and complete expression of their intent.  No prior or
contemporaneous negotiations, promises, agreements, covenants, or
representations of any kind or nature, whether made orally or in writing, have
been made by the Parties, or any of them, in negotiations leading to this
Assignment or relating to the subject matter hereof, which are not expressly
contained herein, or which have not become merged and finally integrated into
this Purchase Agreement; it being the intention of the Parties hereto that in
the event of any subsequent litigation, controversy, or dispute concerning the
terms and provisions of this Purchase Agreement, no Party shall be permitted to
offer or introduce oral or extrinsic evidence concerning the terms and
conditions hereof that are not included or referred to herein and not reflected
in writing.  No conditions exist to the legal effectiveness of this Purchase
Agreement unless expressly set forth herein.
12.3          Amendments.  No amendment, modification or waiver, oral or
otherwise, with respect to any provision will in any event be effective unless
the same is in writing and signed by an officer of Purchaser and Seller.   Such
amendment or modification or waiver must have an original signature of an
officer of Purchaser, and no email correspondence shall be considered a writing
for purposes of such amendment, modification or waiver.
12.4          Waiver.  No failure or delay on Purchaser’s part in exercising any
right, power or remedy granted to Purchaser hereunder will constitute or operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right set forth herein.
12.5          Breach of Purchaser. Seller’s sole remedy for any breach alleged
to have been committed by Purchaser of any obligation or duty owed under the
Purchase Agreement, any other agreement between Seller and Purchaser or any duty
or obligation arising out of or related to the Purchase Agreement shall be
limited to the Available Funds, which Available Funds shall be the amount five
(5) days after the time notice in writing of such breach is first given to
Purchaser.  Under no circumstances shall Purchaser or Seller be liable for any
incidental, special or consequential damages, including, but not limited to,
loss of goodwill, loss of profit, or any other losses associated therewith,
whether such party did or did not have any reason to know of a loss that may
result from any general or particular requirement of the other party.
12.6.          Relationship of Parties. Seller acknowledges that the
relationship under the Purchase Agreement is principally that of seller and
purchaser and that there is not now, and Seller will at no time seek or attempt
to establish, any fiduciary or confidential relationship between Purchaser and
Seller. Seller waives any right to assert, now or in the future, the existence
or creation of any fiduciary or confidential relationship between Purchaser and
Seller in any action or proceeding, whether by way of claim, counterclaim, cross
claim or otherwise.
12.7          Notices.  Any notice or other communication by either Party to the
other in connection with an Event of Default, breach of the Purchase Agreement,
termination of the Purchase Agreement or any written notice as provided for
herein shall be in writing and shall be sent to the address set forth in
Paragraph A of the Purchase Agreement and shall be given and be deemed to have
been duly given, (i) three Business Days following deposit in the United States
mail, with proper postage prepaid; (ii) upon delivery if delivered by hand to
the Party to be notified;  or (iii) the following day if sent by a nationally
recognized overnight delivery service.  The address for notices may be changed
by written notice delivered as set forth herein.  No email correspondence shall
be considered a written notice for purposes of this Section 12.7.
12.8          Additional Instruments.  Each of the Parties shall from time to
time, at the request of others, execute, acknowledge and deliver to the other
Party any and all further instruments that may be reasonably required to give
full effect and force to the provisions of the Purchase Agreement.
12.9          Originals.  The Purchase Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed an original and
constitute one and the same agreement.  Facsimile copies with signatures shall
be given the same legal effect as an original.  Delivery of a manually executed
copy of a signature page of this Purchase Agreement or any document ancillary
thereto or executed pursuant to the transactions contemplated by this Purchase
Agreement by facsimile or by electronic transmission of a portable document
format file or equivalent (also known as a “PDF file”) shall be effective as
delivery of a manually executed original counterpart of this Purchase
Agreement.  An electronic signature of this Purchase Agreement or any document
ancillary thereto or executed pursuant to the transactions contemplated by this
Purchase Agreement shall be effective as delivery of a manually executed
original counterpart of this Purchase Agreement, which electronic signature
shall be defined as an electronic sound, symbol, or process, attached to or
logically associated with a contract or other record and executed or adopted by
Seller or any Person with the intent to sign the record.
12.10          Severability.  In case any one or more of the provisions
contained in the Purchase Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and the Purchase
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.
12.11          Interpretation.  In the event an ambiguity or question of intent
or interpretation arises, the Purchase Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of the Purchase Agreement.
12.12          No Third Parties Benefited.  The Purchase Agreement is made and
entered into for the sole benefit of the Parties hereto, their permitted
successors and assigns, and no other person or persons shall have any right or
action under the Purchase Agreement.
12.13          Construction. The Parties have read this Purchase Agreement,
understand its contents, and represent that each has full and complete authority
to sign this Purchase Agreement and that the execution, delivery and performance
hereunder has been duly authorized by each Party.  Each of the Parties hereto
has had an opportunity to consult with its respective legal counsel prior to
executing this Purchase Agreement.  In the event an ambiguity or question of
intent or interpretation arises, this Purchase Agreement shall be construed as
if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Purchase Agreement.
12.14          Number and Gender.  Whenever the singular number is used in this
Purchase Agreement and when required by the context, the same shall include the
plural.
RBC2010v1
Page 8 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------




SCHEDULE 2 TO THE AGREEMENT FOR PURCHASE AND SALE – PURCHASE PROVISIONS




12.15      Merger/No Reliance.  Seller specifically acknowledges and agrees that
Purchaser has not made and shall not at any time be deemed to have made and
hereby disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future of by Purchaser except as
specifically set forth herein.   This Agreement is executed freely and
voluntarily and without reliance upon any statement or representation of
Purchaser or any of Purchaser’s attorneys, agents, or other representatives in
connection therewith except as set forth herein.  There are no and Seller is not
relying on any written or oral representations not expressly written in this
Purchase Agreement.
RBC2010v1
Page 9 of 9

Purchaser Initials ___
Schedule 2 to the Agreement for Purchase and Sale – Purchase Provisions
Seller Initials ____

--------------------------------------------------------------------------------


[republic-logo.jpg]


ANNEX A

Purchase Agreement Definitions
A.          Table of Contents, Titles and Headings.  The table of contents,
titles and headings of the articles and sections of this Purchase Agreement have
been inserted for convenience and reference only and are not to be considered a
part hereof and shall not in any way modify or restrict any of the terms or
provisions.
B.          Interpretation.  Unless the context requires otherwise, words of the
masculine gender shall be construed to include correlative words of the feminine
and neuter genders and vice versa, words of the singular number shall be
construed to include correlative words of the plural number and vice versa, and
“including” (and with the correlative meaning “include”) means including without
limiting the generality of any description preceding such term. This Purchase
Agreement and all terms and provisions hereof shall be liberally construed to
effect the purposes set forth herein and to sustain the validity.
C.          Definitions. All capitalized terms in this Purchase Agreement shall
have the meanings ascribed to such term as it is defined or identified in the
Purchase Agreement in either this Annex A or Paragraph 2 styled “Definitions”
or, if not so defined or identified in the Purchase Agreement, as such term is
defined by the Uniform Commercial Code as adopted by the Chosen Forum (the
“UCC”).
“Account Eligibility Date” shall mean the Maximum Sale Terms, provided, however,
that Accounts due and owing from General Mills, Inc. shall have an eligibility
date of one-hundred twenty (120) days from the invoice date of each Account.
“Account Management Fee” shall mean the fee incurred by Seller in the event of a
Minimum Purchase Fee Shortfall, which fee shall be calculated as the Minimum
Purchase Fee minus the Purchase Fees, provided, however, that for the purposes
of calculating the Account Management Fee, Purchase Fees shall not include any
Funding Fees.
“Advance” shall mean the amount Purchaser may pay Seller upon delivery of
Accounts offered for sale based upon the applicable Advance Rate.
“Affiliate” shall mean a Person that owns or controls, directly or indirectly,
any Person that controls or is controlled by or is under common control with the
Person, and each of that Person’s directors, officers, members or managers.
“Aggregate Net Face Value” shall mean the face amount of all Accounts identified
on an Assignment Schedule less any allowances, discounts or deductions available
to an Account Debtor or any other deduction that Seller may make available.
“Assignment Schedule” shall mean the form of cover page that shall be used by
Seller to offer Purchaser Accounts for sale.
“Available Funds” shall mean the Accounts have been collected in good funds
after the expiration of the Collection Float Days minus (i) the Advance; (ii)
all returns, credits, allowances and discounts calculated upon shortest or
longest selling terms, at Purchaser’s option, on any alternative terms of sale
offered by Seller to Account Debtors; (iii) any Chargedback Account; (iv) any
and all expenses arising in connection with the Purchase Agreement; (v) any and
all fees; (vi) all other costs or expenses incurred by Purchaser; and (vii)
Purchaser’s right to use such Available Funds to secure any Obligation.
“Avoidance Claim” shall mean any claim that any payment received by Purchaser is
avoidable under the Bankruptcy Code or any other debtor relief statute.
“Chargedback” shall mean an Account that is repurchased by Seller under the
terms and conditions herein, which repurchase shall be an Obligation of Seller.
“Chargeback Fee” shall mean a fee in the amount of two percent (2%) for each
Account that Seller fails to repurchase as required herein.
“Chosen Forum” shall mean the United States District Court for the Northern
District of Texas or any court of the State of Texas located Dallas County,
Texas.
“Collection Float Days” shall mean an additional three (3) business days after
Purchaser’s receipt of an Account Debtor’s payment.
“Dispute” means any alleged defense, counterclaim, offset, dispute or other
claim asserted by an Account Debtor regarding any Account which relates to the
sale of goods, rendition of services or any other transaction or occurrence,
whether or not bona fide.
“Effective Date” shall mean the date which is the later of the date Seller (i)
receives its first Advance under the Purchase Agreement; or (ii) executes this
Purchase Agreement.
“Eligible Accounts” shall mean all Accounts which are eligible for Advance,
which Eligible Accounts may exclude i) any invoices past the Account Eligibility
Date; ii) any invoices that are in Dispute; iii) any invoices on which an
Advance will exceed the assigned Account Debtor Funding Limit established by
Purchaser; iv) any invoices for which incomplete back up documentation has been
submitted; v) any invoice billed to an Account Debtor of which fifty percent
(50%) of such Account Debtor’s overall account exceeds the Account Eligibility
Date; vi) any invoices owed by an Account Debtor that is the subject of an
insolvency proceeding; or vii) any invoice which does not meet the terms and
conditions of the Purchase Agreement.
“Extended Term Account Debtors” shall mean the following Account Debtors (1)
Bi-Coastal Pharmaceutical Corp; (2) Cura Pharmaceutical Corp; (3) Campbell Soup
Supply Co; and (4) KraftHeinz.
“Event of Default” shall mean those events described in Section 7 of these
Purchase Provisions.
“Field Review or Audit Expenses” shall mean the expenses associated with an
Audit, including but not limited to Eight Hundred Dollars ($800.00) per day and
any related travel expenses; provided, however, in no event shall the Seller be
obligated to pay more than ten thousand and 00/100 Dollars ($10,000.00) for each
Audit.
“Guarantor” shall mean any person or entity guarantying the Obligations of
Seller under the Purchase Agreement, which Guarantors as of the Effective Date
shall include those Persons identified in ¶3.2.1 of the Purchase Agreement.
“Insolvency Event” shall mean (i) Seller is not Solvent; (ii) Seller makes an
assignment for the benefit of creditors, or consents to the appointment of a
trustee or receiver or takes any action to liquidate, dissolve or terminate the
existence of Seller; (iii) a trustee or receiver is appointed for Seller or for
all or part of Seller’s property, with or without Seller’s consent; or (iv)
bankruptcy or insolvency proceedings or other proceedings for relief in equity
or under any acts of Congress or any laws of any State of the United States
relating to the relief of Seller is instituted against Seller or is consented to
by Seller.
RBC.10.v2.1
Page 1 of 3
Purchaser Initials _____
Annex A to the Agreement for Purchase and Sale – Definitions
Seller Initials _____

--------------------------------------------------------------------------------




ANNEX A – STANDARD DEFINITIONS




“Liquidation Administration Fee” shall mean an additional five percent (5%) of
the face value of each unpaid Account during the Liquidation Period.
“Liquidation Period” shall mean a period beginning on the earliest date of (i)
the commencement by or against Seller by the filing of any voluntary or
involuntary petition under the United States Bankruptcy Code; (ii) the general
assignment by Seller of its assets in order to commence a proceeding for the
benefit of its creditors; (iii) the appointment of or taking possession by a
receiver, liquidator, assignee, custodian or similar official of all or a
substantial part of Seller’s assets; or (iv) the cessation of business of
Seller; and ending on the date on which Purchaser has actually received all
fees, costs, expenses and Obligations owing.
“Lockbox Address” shall mean the following addresses as identified for
remittances for each Seller: (1) Ricebran PO Box 53597  Phoenix, AR  85072-3597;
(2) Golden Ridge Rice Mills PO Box 207826  Dallas, TX  75320-7826; and (3) MGI
Grain, Inc.  PO Box 208035  Dallas, TX  75230-8035, which shall be for the
benefit of the respective Seller, and include the remittance advice facsimile
notification to 504.262.8690.
“Maximum Sale Terms” shall mean Seller’s terms of sale may not authorize a due
date for payment of the goods or services sold beyond (i) ninety (90) days from
the date of the invoice for all Account Debtors except the Extended Term Account
Debtors; and (ii) one-hundred twenty (120) days from the date of the invoice for
the Extended Term Account Debtors.
“Minimum Purchase Fee Shortfall” shall mean Seller’s failure in any given month
to meet its Minimum Purchase Fees.
“Misdirected Payment Fee” shall mean the greater of (i) fifteen percent (15%) of
the amount of any payment; or (ii) One Thousand Dollars ($1,000), which
Misdirected Payment Fee shall be assessed in the event an Account has been
received by Seller and not delivered in kind to Purchaser by the third business
day following the date of receipt by Seller, or thirty percent (30%) of the
amount of any such payment which has been received by Seller as a result of any
action taken by Seller to cause such payment to be made to Seller in order to
compensate Purchaser for the reasonably likely additional administrative
expenses caused by this conduct.
“Missing Payment Notation Fee” shall mean fifteen percent (15%) of the amount
due on an Account at the time of purchase.
“Net Funds Employed” shall mean all Advances plus all Purchase Fees.
“Obligation” shall mean all present and future obligations owing by Seller to
Purchaser, whether or not for the payment of money and whether or not evidenced
by any note or other instrument, and includes all Advances, fees, debts,
liabilities and obligations due to Purchaser by Seller, including but not
limited to liability for breach of any warranty, representation or covenant and
duty, of every kind and description that Seller owes to Purchaser under this
Purchase Agreement or otherwise, whether or not evidenced by a writing and
whether or not for the payment of money, direct or indirect, absolute or
contingent, due or to become due, joint or several, primary or secondary,
liquidated or unliquidated, secured or unsecured, original or renewed  or
extended, whether arising before, during or after the commencement of any
Bankruptcy Case in which Seller is a Debtor, including but not limited to any
obligations that Purchaser reasonably anticipates are likely to occur or that
may adversely affect Purchaser’s ability to collect Accounts in the future.
“Operational Fees” shall mean (a) any and all search fees and filing fees that
may be required by Purchaser in connection with its due diligence; (b)
applications for credit insurance or due diligence that may be required to
ascertain the creditworthiness of Seller or Sellers Account Debtors; (c) wire
transfer fees, exchange rate conversion fees or other financial institution
fees; (d) any and all expenses in connection with Field Review or Audit
Expenses; (v) all other costs or expenses incurred by Purchaser, including but
not limited to, all costs and expenses relating to a notice of lien, audit, lien
and title examinations, or expenses incurred in protecting and preserving
Accounts or the Collateral, and professional fees, including accountant and
attorney’s fees, related to the foregoing.
“Over 90 Day Fee” shall mean a fee in the amount of five tenths of one percent
(0.5.%) for each Account, which Account represents an any invoice over ninety
(90) days old and which fee shall continue at a rate of five tenths of one
percent (0.5.%) for each fifteen (15) day period or any portion thereof for as
long as such Account remains over ninety (90) days old, which Over 90 Day Fee
shall be an Obligation of Seller and which shall be in addition to any other
fees due to Purchaser hereunder.
“Parent” shall mean a company that owns enough voting stock in another Person to
control management and operations of such Person.
“Parties” shall Purchaser and Seller collectively and each individually may be
referred to as a “Party.”
“Payment Notation” shall mean a written notation on each invoice that the
Account has been assigned and is payable directly to Republic Business Credit,
LLC at the following addresses for each Seller:  (1) Ricebran PO Box 53597 
Phoenix, AR  85072-3597; (2) Golden Ridge Rice Mills PO Box 207826  Dallas, TX 
75320-7826; and (3) MGI Grain, Inc.  PO Box 208035  Dallas, TX  75230-8035,
which shall be for the benefit of the respective Seller, and include the
remittance advice facsimile notification to 504.262.8690.
“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, estate,
entity or government agency.
“Post-Judgment Rate” shall mean eighteen percent (18%) or the maximum amount
allowed under the law of the Chosen Forum.
“Premises” shall mean Seller’s address set forth in this Agreement.
“Prime Rate” shall mean the prime rate of interest announced from time to time
by Wells Fargo Bank, N.A. or any successor thereof, as its prime rate, base
rate, or reference rate.  Any adjustment in the Prime Rate, whether downward or
upward, will become effective on the first day of the month following the month
in which the Prime Rate is reduced or increased.
“Purchase Agreement” shall mean this Agreement for Purchase and Sale as may be
amended, restated, modified or supplemented and in effect from time to time.
“Sales Term Fee” shall mean one percent (1.00%) of the amount due on an Account
at the time of purchase, which Sales Term Fee shall be an Obligation of Seller
and which shall be in addition to any other fees due to Purchaser hereunder.
“Seller” shall mean the entities identified on Schedule 1 of the Purchase
Agreement, both individually and collectively.
“Sellers’ Knowledge” shall mean the knowledge of either the Chief Operating
Office or the Chief Financial Officer of the Seller after reasonable due
diligence and inquiry by such officer.
RBC.10.v2.1
Page 2 of 3
Purchaser Initials _____
Annex A to the Agreement for Purchase and Sale – Definitions
Seller Initials _____

--------------------------------------------------------------------------------




ANNEX A – STANDARD DEFINITIONS




“Solvent” shall mean that Seller’s (a) fair-market value of its assets exceeds
its liabilities; (b) it has sufficient cash flow to enable it to pay its debts
as they mature, and (c) it does not have unreasonably small capital to conduct
its businesses.
“Subsidiary” shall mean any Person, joint venture, or any other entity of which
more than fifty percent (50%) of the voting stock or other equity interest is
owned or controlled, directly or indirectly, by the Person or one or more
Affiliates of the Person.
“Termination Fee” shall mean the higher of (i) five percent (5%) of the Facility
Limit; or (ii) fifty percent (50%) of the average monthly Purchase Fees for the
three (3) month periods prior to the date of such termination multiplied by the
remaining month periods in the Term or any portion thereof.






RBC.10.v2.1
Page 3 of 3
Purchaser Initials _____
Annex A to the Agreement for Purchase and Sale – Definitions
Seller Initials _____






--------------------------------------------------------------------------------


